



Exhibit 10.25


NANOSTRING TECHNOLOGIES, INC.
AMENDMENT TO EXECUTIVE EMPLOYMENT AGREEMENT
This Amendment to Executive Employment Agreement (this “Amendment”) is made by
and between K. Thomas Bailey (“Executive”) and NanoString Technologies, Inc., a
Delaware corporation (the “Company” and together with Executive, the “Parties”)
on the dates set forth below.
WHEREAS, the Parties previously entered into an employment agreement effective
January 16, 2019 (the “Employment Agreement”);
WHEREAS, the Company and Executive desire to amend certain provisions of the
Employment Agreement related to severance benefits, as set forth below.
NOW, THEREFORE, for good and valuable consideration, the Parties agree that the
Agreement is hereby amended as follows:
1.The Employment Agreement is hereby amended as follows:
A.    The semicolon in the first sentence of Section 7(b) is replaced by the
following:
“and if Executive elects continuation coverage pursuant to COBRA (as defined
below) within the time period prescribed pursuant to COBRA for Executive and
Executive’s eligible dependents, the Company will reimburse Executive for the
premiums necessary to continue group health insurance benefits for Executive and
Executive’s eligible dependents for a period of six (6) months, except that the
right to future COBRA payments shall terminate the date upon which Executive
ceases to be eligible for coverage under COBRA;”
2.Full Force and Effect. To the extent not expressly amended hereby, the
Agreement shall remain in full force and effect.
3.Entire Agreement. This Amendment and the Agreement (and any other documents
referenced therein) constitute the full and entire understanding and agreement
between the Parties with regard to the subjects hereof and thereof.
4.Successors and Assigns. This Amendment and the rights and obligations of the
parties hereunder shall inure to the benefit of, and be binding upon, their
respective successors, assigns, and legal representatives.
5.Governing Law. This Amendment will be governed by the laws of the State of
Washington (with the exception of its conflict of laws provisions).
(signature page follows)





--------------------------------------------------------------------------------






IN WITNESS WHEREOF, each of the Parties has executed this Amendment as of the
date set forth below.


EXECUTIVE
 
NANOSTRING TECHNOLOGIES, INC.
By:
/s/ K. Thomas Bailey
 
By:
/s/ R. Bradley Gray
Name:
K. Thomas Bailey
 
Name:
R. Bradley Gray
Date:
2/19/2020
 
Title:
President & CEO
 
 
 
Date:
2/18/2020
 
 
 
 
 







2